                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION

HUDSON SPECIALITY INSURANCE COMPANY                                 PLAINTIFF/
                                                           COUNTER-DEFENDANT

V.                                                   CASE NO. 5:17cv137-DCB-MTP

TALEX ENTERPRISES, LLC; JUBILEE PERFORMING
ARTS CENTER, INC.; TERRANCE L. ALEXANDER; the
BOARD OF MAYOR AND SELECTMEN
OF MCCOMB, MISSISSIPPI, et al.                                   DEFENDANTS/
                                                            COUNTER-PLAINTIFFS

 AGREED ORDER GRANTING, IN PART, MOTION FOR PARTIAL SUMMARY
        JUDGMENT – PAYMENT OF FARAWAY, LLC [ECF 200]

      This matter is before the Court on the Motion for Partial Summary Judgment

– Payment of Faraway, LLC [ECF 200] filed by Plaintiff/Counter-Defendant Hudson

Specialty Insurance Company. The Court has reviewed the submissions in support of

and opposition to the Motion and is advised of agreed resolutions between Hudson

Specialty and Defendants/Counter-Plaintiffs Talex Enterprises, LLC, Jubilee

Performing Arts Center, Inc., Terrance L. Alexander, the Board of Mayor and

Selectmen of McComb, Mississippi, and Faraway, LLC. The Court is thus prepared

to rule and finds that the Motion should be granted, in part, with any remaining

aspects of the Motion to be dealt with by separate order or at trial.

      In its Motion, Hudson Specialty requested that the Court make declarations,

as a matter(s) of law, to support a loss payment(s) to Faraway under the Business

and Personal Property Coverage Form of Hudson Specialty Policy No. HBD 10027329

(the “Talex Policy”) without prejudice to Hudson Specialty’s claim that the policy
should otherwise be declared void ab initio. While the Court will not make the specific

declarations requested in the Motion, it will make such declarations as are warranted

under the undisputed material facts supporting the parties’ agreed resolutions.

      The following material facts are not in dispute. Hudson Specialty issued the

Talex Policy on July 20, 2017. The Talex Policy’s Business and Personal Property

Coverage Form insured, inter alia, a building located at 230-232 Main Street in

McComb, Mississippi (the “JPAC building”) that, at the time of the Talex Policy’s

issuance, was owned by Talex subject to a Promissory Note and Deed of Trust held

by Faraway. The Business and Personal Property Coverage Form identifies Talex as

the “Named Insured” and Faraway as the “Mortgageholder” for the JPAC building.

This Form provides a limit of insurance of $660,000.00 for loss of and/or damage to

the JPAC building, subject to its other terms and conditions, including those for

coverage and loss payment. On July 23, 2017, the JPAC building’s roof partially

collapsed, resulting in more than $660,000.00 in damage to the JPAC building. Based

upon remaining principal, chargeable interest, and attorney’s fees due under the

Promissory Note, Faraway claims an interest in the JPAC building in the amount of

$660,000.00. Faraway demands that Hudson Specialty pay the Business and

Personal Property Coverage Form’s full limit of insurance as to the JPAC building,

asserting that the collapse resulted, at least in part, from what Hudson Specialty

agrees would be a “Covered Cause of Loss.” Discovery did not yield any evidence of

knowledge or conduct by or attributable to Faraway which waived or jeopardized any

rights it may exercise under the Form; and the parties now agree that Faraway is




                                         -2-
entitled to loss payment(s) which will exhaust this particular limit of insurance.

       Those material facts being undisputed, the Court observes that Hudson

Specialty’s primary claim in this action is for the Court to declare the Talex Policy 1

void ab initio. However, as Hudson Specialty and the parties agree, the terms of the

Talex Policy’s Business and Personal Property Coverage Form and Miss. Code Ann.

§ 83-13-9 grant Faraway an independent right to loss payment for covered property

damage (up to the amount of Faraway’s interest in the JPAC building, subject to the

limit of insurance). As they also agree, Faraway’s independent right to loss payment

may not be voided solely upon the alleged knowledge or conduct of another; nor would

payment to Faraway result in a waiver of or otherwise prejudice Hudson Specialty’s

claim for rescission of the Talex Policy. Despite prior arguments, the parties now

agree that Faraway is entitled to a loss payment(s) totaling $660,000.00 and the effect

of said payment(s) would be to exhaust the Business and Personal Property Coverage

Form’s $660,000.00 limit of insurance for covered property damage to the JPAC

building.

       The Court thus declares, as a matter of law, that Hudson Specialty may issue

loss payment(s) totaling $660,000.00 to Faraway pursuant to the Talex Policy’s

Business and Personal Property Coverage Form and that such payment(s) will

exhaust the Form’s limit of insurance applicable to the JPAC building. The Court

further declares, as a matter of law that such payment(s) will not result in a waiver



1Hudson Specialty also asks for the Court to declare a separate policy (Hudson Specialty
Policy No. HBD 10019191 (the “2017 Alexander Policy”) void ab initio; but that policy is not
at issue in this Motion.


                                            -3-
of nor otherwise prejudice Hudson Specialty’s claim to have the Talex Policy declared

void ab initio. The Court passes on making further declarations at this time; and any

further declarations await review of other pending motions.

       IT IS THEREFORE ORDERED AND ADJUDGED that the Motion for Partial

Summary Judgment – Payment of Faraway, LLC [ECF 200] is granted, in part; and

it is hereby declared that: Hudson Specialty may issue loss payment(s) totaling

$660,000.00 to Faraway pursuant to the Talex Policy’s Business and Personal

Property Coverage Form; such payment(s) will exhaust the Form’s limit of insurance

applicable to the JPAC building; but such payment(s) will not result in a waiver of

nor otherwise prejudice Hudson Specialty’s claim to have the Talex Policy declared

void ab initio.

       SO ORDERED AND ADJUDGED this the 23rd day of August, 2019.



                                _____/s/ David Bramlette_____________________
                                UNITED STATES DISTRICT COURT JUDGE



SUBMITTED BY:

s/T.L. “Smith” Boykin, III
W. WRIGHT HILL, JR. (9560)
T. L. “SMITH” BOYKIN, III (101256)
Counsel for Hudson Specialty Insurance Company




                                        -4-
